Citation Nr: 0322504	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant is a veteran served on active duty from January 
1969 to January 1971, December 1972 to November 1975, and 
from December 1990 to May 1991, including service in the 
Southwestern Asia theater of operations during the Persian 
Gulf War.   

In an April 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
the RO declined to reopen the veteran's previously denied 
claim of service connection for a right knee disability.  The 
veteran appealed that decision to the Board, and in December 
1999 the Board reopened the claim and denied it on de novo 
review, finding that it was not well-grounded.  In the 
interim, there was a significant change in VA law with the 
November 11, 2000 passage of the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107).  The effect of the Notes following 
Section 5107, Effective and Applicability Provisions of 2000 
Acts (b)(B,) is essentially that in circumstances as outlined 
above, where a claim was denied as not well-grounded during 
the specified period of time, it will remain reopened and be 
considered on the merits.

The Board notes that in January 2001, the veteran raised a 
claim of entitlement to service connection for a left knee 
disorder as secondary to a right knee disorder.  The RO has 
not adjudicated such claim, and it is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  During service the veteran sustained a right knee injury 
in March 1991. 

2.  Competent evidence reasonably establishes that the 
veteran's current right knee disability (arthritis and 
residuals of a meniscus tear) is related to his knee injury 
in service.  
CONCLUSION OF LAW

Service connection for a right knee disability (residuals of 
a meniscus injury and arthritis) is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, it is noteworthy that passage of the VCAA had 
considerable impact on this claim.  However, the claim is now 
being considered on the merits, de novo.  In light of the 
outcome below, no further assistance or notification is 
necessary.

Factual Background

Private medical records include entries dated in 1984, 1985 
and 1990.  A March 1984 entry shows that the veteran injured 
his right knee playing basketball.  The impression was 
strained knee, rule out torn meniscus was made.  A May 1984 
entry indicates that the veteran was still having knee pain, 
but it was not bothering him too much.  An April 1985 record 
shows that the veteran hurt his knees in an automobile 
accident.  The impression was contused knee.  

Medical records from an Air National Guard Base dated in 
December 1990 show that the veteran reported he had gouty 
arthritis, for which he was on anti-inflammatory medications.

Service medical records reflect that in March 1991 the 
veteran was seen for bilateral knee pain.  Examination 
revealed slight tenderness at the posterior knee, assessed as 
right knee inflammation. A follow-up visit in March 1991 
noted complaints of occasional right knee pain and 
stiffening, while examination noted tenderness at the 
posterior right knee and medial aspect.  In April 1991, the 
veteran reported a right knee injury in March 1991 while in 
Saudi Arabia, which resulted in the impression of possible 
medial meniscus tear.  An X-ray revealed minimal cortical 
thickening of the posterior proximal tibia shaft.

On February 1992 private consultation, the veteran reported a 
history of left knee pain since a March 1991 injury in 
service in Saudi Arabia.  He had a six years prior similar 
history of right knee pain, following an injury playing 
basketball.  The complaints then resolved.  Findings included 
pronounced increase in patellar mobility bilaterally 
associated with quadriceps weakness laterally, and some 
patellofemoral crepitus present bilaterally.  The impression 
was increased patellar mobility at the knees, consider 
chondromalacia patella.

On June 1993 VA compensation examination revealed mild 
degenerative changes about the right knee.  At a July 1993 
periodic examination, the veteran reported a history of right 
knee injury while in Saudi Arabia.  Examination found no 
swelling or tenderness of the right knee, and evaluated the 
lower extremities as normal.

On October 1997 VA compensation examination, the veteran 
reported that joint problems began in August 1991.  Range of 
motion of the right knee was from 0 to 120 degrees.  Right 
knee X-rays revealed degenerative changes.

In a written statement received in March 1998, the veteran 
indicated that he injured his right knee in Saudi Arabia and 
was still having problems with the knee when squatting, 
kneeling on hard surfaces, or participating in sports. 

Medical records from the veteran's private physician dated in 
July 2000 reveal that physical examination revealed no 
abnormality, but X-rays revealed degenerative changes.  

In a statement dated in December 2000, the veteran's private 
physician indicated that physical examination and MRI showed 
a horizontal cleavage tear of the lateral horn of the lateral 
meniscus with an associated anterior cruciate ligament tear.  
He opined that any previous disposition the veteran had to 
developing arthritis in the knee was accelerated or 
exacerbated by his right knee injury.  

In a second statement after seeing the veteran in May 2001, 
the veteran's private physician stated that he had reviewed 
notes from 1991 showing an injury to the right knee that was 
treated at an Army Hospital and diagnosed as probable medial 
meniscal tear and had also noted findings on MRI in December 
2000.  He opined that he felt very strongly that the 
veteran's current right knee difficulties were the direct 
result of the anterior cruciate ligament injury that occurred 
during active duty in 1991.  It was noted that although no 
disability may have been shown in 1993, it was well 
established in orthopedic literature that an untreated 
cruciate ligament tear will result in significant arthritic 
changes in the knee within 10 years.  

Private medical records show October 2001 diagnoses of: 
bilateral knee pain, right more symptomatic than left; torn 
meniscus right knee, suspect lateral meniscal tear and early 
degenerative arthritis of bilateral knees.  A November 2001 
record shows a diagnosis of osteoarthritis of the knees 
bilaterally, with probable meniscal tear of the right knee.  

In November 2001 the veteran testified at a hearing at the RO 
that he sustained a right knee injury in service, and the 
knee had since remained symptomatic.  

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis

The evidence reflects that the veteran has a current right 
knee disability with diagnoses including of osteoarthritis 
and residuals of a  meniscal injury.  Service medical records 
clearly document an injury to the right knee in March 1991, 
with an ultimate impression of meniscal injury.  
Consequently, the only matter remaining to be resolved is 
whether the veteran's current right knee disability is 
related to his right knee injury in service. 

While the record shows that the veteran had a preservice 
history of knee injury, the resulting disability resolved, 
and the veteran's right knee was apparently asymptomatic when 
he reentered service for Persian Gulf duty on December 1990.  
During that period of service he sustained another knee 
injury, and there is adequate evidence of continuity of 
symptoms following that injury.  Recorded medical history has 
been consistent in that regard.  The Board finds persuasive 
the reasoned medical opinions by the veteran's private 
physician attributing the veteran's current right knee 
disability to the injury in service.  There is no similarly 
competent (medical) evidence to the contrary.  Accordingly, 
the evidence supports the veteran's claim, and service 
connection for a right knee disability is warranted.  


ORDER


Service connection for a right knee disorder is granted.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


